Greenblott, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 5, 1969, ruling claimant ineligible for benefits effective October 21, 1968 on the ground that she was not available for employment (Labor Law, § 591, subd. 2). Whether a person is available for employment during a specific period is a question of fact, and the board’s determination, if rendered upon substantial evidence, must be upheld (Matter of Bewnett [Catherwood], 33 A D 2d 946). There is ample evidence to support the finding of the board that appellant voluntarily left her full-time job in New York City to live with her husband in Connecticut; that “ She did not wish to work five days a week in New York City because her home in Connecticut was about 106 miles away ”; that she “tried to get work * * * in New York City two days a week * * * on Thursday and Friday”; that she “made meager and sporadic efforts to find employment in Connecticut between October 21, 1968 and May 8, 1969 ”. Decision affirmed, without costs. Reynolds, J. P., Aulisi, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.